[Cite as Domaradzki v. Sliwinski, 2011-Ohio-2259.]


          Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                           JOURNAL ENTRY AND OPINION
                                    No. 94975



                               STANLEY DOMARADZKI

                                                           PLAINTIFF-APPELLEE

                                                     vs.

                                     TEDDY SLIWINSKI
                                                           DEFENDANT-APPELLANT



                                    JUDGMENT:
                              REVERSED AND REMANDED


                                      Civil Appeal from the
                                Cuyahoga County Common Pleas Court
                                      Case No. CV-690457

        BEFORE: E. Gallagher, J., Stewart, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED:                      May 12, 2011
                                             2

ATTORNEY FOR APPELLANT

Teddy Sliwinski
5800 Fleet Avenue
Cleveland, Ohio 44105


ATTORNEYS FOR APPELLEE

Kenneth B. Baker
Robert G. Knirsch
Javitch, Block & Rathbone, L.L.P.
1100 Superior Ave., 19th Floor
Cleveland, Ohio 44114-1503




EILEEN A. GALLAGHER, J.:

       {¶ 1} Teddy Sliwinski (“appellant”) appeals the civil judgment entered against him in

the Cuyahoga County Court of Common Pleas on March 19, 2010.         Appellant argues that the

trial court, in determining the outstanding balance of his debt to Stanley Domaradzki

(“appellee”), failed to properly credit him for payments he made to appellee on the debt.   For

the reasons that follow, we reverse and remand.

       {¶ 2} On June 3, 1998, appellee agreed to loan appellant $200,000 pursuant to a letter

of instruction signed by both parties.   Appellant received two checks for $100,000 each.

The terms of the parties’ agreement stated that the money was to be used by appellant for,
                                              3

“any purpose he deems best for a period not to exceed 18 months from this date with the only

provision that [appellee] receive nine percent (9%) per annum payable at Seven Hundred and

Fifty dollars ($750.00) monthly and in increments every three (3) months to the account I

designate by wire transfer, at my expense, or such other place I designate.”

       {¶ 3} Appellant made sporadic payments until 2003, and appellee eventually brought

this action on April 20, 2009 to recover the outstanding balance of the loan. The trial court

granted plaintiff’s motion for summary judgment as to the issue of liability on the loan, and a

damages hearing was held on March 12, 2010 for the purpose of ascertaining the amount of

payments that had been made on the loan and to determine the present balance.             At the

hearing, appellee introduced plaintiff’s Exhibit 4, a collection of documents evidencing

payments appellee had received from appellant on the loan.                Appellant introduced

defendant’s Exhibit 1, which included all of the documents in Plaintiff’s Exhibit 4 and

additional documents purporting to evidence payments on the loan. Under cross-examination,

appellee denied receiving any payments pursuant to appellant’s additional documents. The trial

court, in the midst of the hearing, suggested that the parties submit their documentation for the

court to review and determine what payment documents were related to the loan and would,

therefore, be credited in favor of appellant, and what documents were unrelated. Neither party

objected to this review, and the hearing concluded without further testimony regarding the

disputed documentation and without any testimony on behalf of appellant.
                                              4

        {¶ 4} On March 19, 2010, the trial court issued a journal entry granting judgment in

favor of appellee in the amount of $318,978.36 with interest to be calculated at a rate of 9%

per annum.    Appellant filed a request for findings of fact and conclusions of law.     The trial

court issued findings of fact on March 31, 2010 wherein it concluded that plaintiff’s Exhibit 4

evidenced $86,215 in payments on the loan and defendant’s Exhibit 1 demonstrated that

appellee received an additional $21,785 in payments on the loan.       Based on these facts, the

court determined the outstanding balance to be $318,978.36. It is from this judgment that

appellant presently appeals.

        {¶ 5} In appellant’s sole assignment of error, he argues that the trial court failed to

properly credit him for payments he made to appellee on the debt.

        {¶ 6} When reviewing civil appeals from bench trials, we apply a manifest-weight

standard of review. App.R. 12(C); Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77,

461 N.E.2d 1273.     We are guided by the presumption that the trial court’s findings were

correct, and we will not reverse its decision as against the manifest weight of the evidence if it

is supported by some competent, credible evidence going to all the essential elements of the

case.   Id. at 80, citing C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St.2d 279, 376

N.E.2d 578, syllabus.

        {¶ 7} In the present instance, a review of the evidence before the trial court reveals

that the trial court accurately credited appellant with $86,215 in payments based on the
                                              5

materials in plaintiff’s Exhibit 4.    However, we find the trial court’s conclusion that

defendant’s Exhibit 1 evidenced an additional $21,785 in loan-related payments to be

unsupported by competent, credible evidence in the record.     The trial court, in its findings of

fact and conclusions of law, did not explicitly state which additional documents in defendant’s

Exhibit 1 it found to be valid payments towards the loan.            Excluding the documents

duplicated in plaintiff’s Exhibit 4, defendant’s Exhibit 1 contains more than ten additional

payment documents for which appellant sought credit.      The trial court clearly found some of

appellant’s additional payment documents to be related to the loan and others not to be related.

 However, we are unable to find any potential combination of appellant’s additional

documents from which the trial court could base its conclusion that $21,785 in additional

payments were made.

       {¶ 8} Appellant’s single assignment of error is sustained. We find that the trial court’s

decision was not supported by competent, credible evidence on the record.

       {¶ 9} The judgment of the trial court is reversed and the cause is remanded to the

lower court for a new trial.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.
                                              6

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MELODY J. STEWART, P.J., CONCURS;
COLLEEN CONWAY COONEY, J., DISSENTS
(WITH SEPARATE DISSENTING OPINION)

COLLEEN CONWAY COONEY, J., DISSENTING:

       {¶ 10} I respectfully dissent.   I would affirm the trial court’s judgment as supported

by some competent, credible evidence.      Attorney Sliwinski failed to repay the loans in the

manner to which he agreed.      He failed to keep accurate records of his payments and has

disputed only the balance due, not the debt itself.     Since he failed to produce sufficient

evidence to dispute Domaradzki’s evidence, I would affirm.